Citation Nr: 1206210	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran





REMAND

The Veteran served on active duty from October 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 VA rating decision by the Wichita, Kansas RO.  

The Board denied this appeal in October 2009.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court, by a July 2011 decision, vacated the Board's October 2009 denial and remanded the case for further action.

Among the matters noted by the Court was that a 2008 VA examiner had not adequately addressed a question the Board had presented in a July 2007 remand.  (The examiner had been asked to indicate whether the appellant's behavior following August 5, 1964, was consistent with a reaction to a sexual assault.  The examiner had merely responded that PTSD symptoms can have a delayed onset, implying that the Veteran's case was one where, because of delayed onset, his behavior after the alleged rape had not changed.  The Court found that this comment by the examiner was not responsive to the Board's request and that the Board had not provided sufficient reasons for interpreting the examiner's comments the way it did.)  

Additionally, members of the Veteran's family have recently submitted statements that have not yet been considered by the agency of original jurisdiction (AOJ).  Such consideration should be part of the actions taken on remand.

In order to ensure that the requirements of the Board's 2007 remand are met, further evidentiary development is required.  The case is therefore REMANDED to the AOJ for the following actions:  

1.  The AOJ should ask the Veteran to identify all sources of treatment for psychiatric disability since 2007.  The Veteran should also be asked to identify the dates of any treatment or evaluation he may have undergone at the Iroquois Mental Health Clinic or Iroquois Center for Human Development.  With proper authorization, the AOJ should seek records from each identified source, including records related to PTSD treatment.  

2.  After completion of the development sought in the paragraph above, the AOJ should contact the examiner who performed the September 2008 VA examination.  She should be asked to review the entire record, including statements submitted by members of the Veteran's family, and respond to the question of whether the Veteran's behavior after August 5, 1964, was consistent with a reaction to a sexual assault.  The physician should identify each behavior suggestive of such trauma and explain why it supports her conclusions.  If her conclusions differ from what she noted in 2008, she should explain the difference, citing to the record and/or medical principles to support her statements.  

(If the examiner is no longer available, the Veteran should be scheduled for an examination by a psychiatrist so that an assessment can be made regarding the Veteran's diagnosis(es) and whether there is a relationship to his period of military service.  Psychological testing should be conducted with a view toward determining the correct diagnosis.  The examiner should also address the question of whether the Veteran's behavior after August 5, 1964, was consistent with a reaction to a sexual assault.  All conclusions should be explained in detail, with references to the record and/or medical principles to support the conclusions.)

3.  The AOJ should ensure that the medical report prepared in response to this remand fully addresses the questions presented.  If there is any deficiency, it should be returned to the examiner for correction.  Thereafter, the AOJ should re-adjudicate the issue on appeal, which adjudication takes into consideration the evidence received since the last supplemental statement of the case was issued, including the statements by members of the Veteran's family and the evidence obtained pursuant to this remand.  If the benefit sought is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and they should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

